FILED
                             NOT FOR PUBLICATION                             JAN 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDDIE D. KNIGHT,                                  No. 09-16909

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00751-FCD-
                                                  CMK
  v.

LEA, Captain; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Eddie D. Knight, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment to defendants Lea,

Oftiedahl, Gower, and Hale, because Knight failed to raise a genuine issue of

material fact as to whether these defendants disregarded an excessive risk to his

safety or responded unreasonably to such risk. See Farmer v. Brennan, 511 U.S.

825, 837, 844-45 (1994) (a prison official is not liable for deliberate indifference

unless he knew of and disregarded an excessive risk to the inmate’s safety; and,

even if the official knew of such risk, he is not liable if he “responded reasonably

to the risk, even if the harm ultimately was not averted”).

      We do not address Knight’s claims against defendants Wong, Lyons, and

Simmerson, because Knight did not specifically and distinctly argue these claims

on appeal. See Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d

1211, 1217 (9th Cir. 1997) (“We review only issues which are argued specifically

and distinctly in a party’s opening brief. We will not manufacture arguments for

an appellant, and a bare assertion does not preserve a claim . . . .” (citation

omitted)).

      The district court did not abuse its discretion by denying Knight’s motions to

extend the discovery deadline and for a continuance under Federal Rule of Civil

Procedure 56(f). See Tatum v. City & Cnty. of San Francisco, 441 F.3d 1090, 1100


                                            2                                     09-16909
(9th Cir. 2006) (standard of review and Rule 56(f) requirements); Zivkovic v. S.

Cal. Edison Co., 302 F.3d 1080, 1087-88 (9th Cir. 2002) (the district court did not

abuse its discretion by denying a request to extend the discovery deadline because

the moving party failed to show “good cause” to modify the pretrial scheduling

order).

      We are unpersuaded by Knight’s remaining contentions, including those

concerning amendment of the complaint.

      AFFIRMED.




                                         3                                   09-16909